Exhibit 10.2

 

FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of October 9, 2019, by and among OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in
such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the
Loan Agreement (as defined below) or otherwise a party thereto from time to time
including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and REATA PHARMACEUTICALS, INC., a Delaware corporation with offices located at
2801 Gateway Drive, Suite 150, Irving, TX  75063 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of June 14, 2018 (including
the Consent Agreement (as defined below), and as otherwise amended, restated,
supplemented or otherwise modified from time to time, collectively, the “Loan
Agreement”).  Contemporaneously with the execution of this Amendment and the
AbbVie License Agreement (as defined below), Collateral Agent, Lenders and the
Borrower are entering into that certain Consent Agreement dated as of the date
hereof (the “Consent Agreement”) pursuant to which, among other things,
Collateral Agent and Lenders consent to the Borrower’s execution of the AbbVie
License Agreement and the payments of the AbbVie License Payments (as defined
below) as more fully set forth therein.

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) provide for
additional credit to be extended to Borrower upon the achievement of certain
milestones and (ii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent and subject to the terms and conditions,
and in reliance upon the representations and warranties, set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.  

2.1Section 2.2 (Term Loans).  Section 2.2(a)(iii) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“(iii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in an aggregate amount equal to Seventy-Five Million Dollars
($75,000,000.00), disbursed in a single advance and according to each Lender’s
Term Loan Commitment for Term B Loans as set forth on Schedule 1.1 hereto (such
term loans are hereinafter referred to singly as a “Term B Loan”, and
collectively as the “Term B Loans”; each Term A Loan or Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loans and the
Term B Loans are hereinafter referred to collectively as the “Term Loans”).   If
Borrower makes a request for the Term B Loan, such request,

 

--------------------------------------------------------------------------------

 

in addition to the other requirements set forth in this Agreement, shall be in
an amount that is equal to the Term Loan Commitment for the Term B Loan at such
time.  After repayment, no Term B Loan may be re‑borrowed.”

2.2Section 6.14 (Topline Data).  New Section 6.14 hereby is added to the Loan
Agreement to read as follows:

“6.14

Topline Data. No later than November 30, 2019, Borrower shall provide written
evidence, in form and substance reasonably acceptable to Collateral Agent and
the Lenders, of Borrower’s achievement of positive topline registrational data,
sufficient to file one or more NDAs, from the pivotal trials of either (a)
Bardoxolone Methyl in CKD caused by Alport Syndrome (the ongoing CARDINAL
trial)  or (b) Omaveloxolone in Friedrich’s Ataxia (the ongoing MOXIe trial). If
Borrower fails to provide the aforementioned evidence of such sufficient
positive topline registration data, then no later than November 30, 2019,
Borrower shall immediately pay to Lenders, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of: (i) all
outstanding principal of the Term Loans plus accrued and unpaid interest
thereon, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
Obligations that are due and payable, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts.”

 

2.3Section 7.1 (Dispositions).  Section 7.1 of the Loan Agreement is hereby
amended by adding the following sentence at the end of such Section to read in
full as follows:

“Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.1
shall not prohibit the making of any interest payments with respect to any
Permitted Convertible Indebtedness to the extent permitted pursuant to the
definition thereof.”

2.4Section 7.7 (Distributions; Investments). Section 7.7 of the Loan Agreement
is hereby amended and restated in its entirety to read in full as follows:

“7.7Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment in respect
of or redeem, retire or purchase any capital stock (a “Restricted Payment”)
(other than (i) the net exercise of stock options and the payments related
thereto and repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements, stockholder rights plans, director or
consultant stock option plans, or similar plans, provided such repurchases do
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per
fiscal year and (ii) the Borrower and each Subsidiary may declare and make
Restricted Payments to the Borrower or another Subsidiary ratably according to
their respective holdings of the capital stock in respect of which such
Restricted Payment is being made), or (b) directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit (x) the conversion by holders of any Permitted Convertible
Indebtedness, in accordance with the terms of the indenture or other definitive
documentation governing such Permitted Convertible Indebtedness or (y) the
making of any interest payments with respect to any Permitted Convertible
Indebtedness to the extent permitted pursuant to the definition thereof.”

2.5Section 7.12 (Foreign Subsidiary Assets). Section 7.12 of the Loan Agreement
is hereby amended and restated in its entirety to read in full as follows:

“7.12

Foreign Subsidiary Assets. Permit the aggregate value of cash, Cash Equivalents
and other assets held by Borrower’s Foreign Subsidiaries to exceed Two Million
Dollars ($2,000,000.00) (or equivalent) at any time.”

 

 

--------------------------------------------------------------------------------

 

2.6Section 8.2 (Covenant Default). Section 8.2(a) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“(a)Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights) (solely with respect to the first sentence
thereof), 6.9 (Notice of Litigation and Default), 6.10 (Minimum Cash), 6.11
(Landlord Waivers; Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries),
6.13 (Further Assurances) or 6.14 (Topline Data) or Borrower violates any
covenant in Section 7; or”

2.7Section 8.6 (Other Agreements). Section 8.6 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“8.6Other Agreements.  There is a default (a) in the indenture or other
definitive documentation governing any Permitted Convertible Indebtedness, or
(b) in any agreement to which Borrower or any of its Subsidiaries is a party
with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness, in each case of the foregoing clauses (a) and (b), in an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or that could
reasonably be expected to have a Material Adverse Change; provided, however, in
each case, that the Event of Default under this Section 8.6 caused by the
occurrence of a breach or default under such other agreement shall be cured or
waived for purposes of this Agreement upon Collateral Agent receiving written
notice from the party asserting such breach or default of such cure or waiver of
the breach or default under such other agreement, if at the time of such cure or
waiver under such other agreement (x) Collateral Agent or any Lender has not
declared an Event of Default under this Agreement and/or exercised any rights
with respect thereto; (y) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(z) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith business judgment of Collateral Agent or
Lenders to be materially less advantageous to Borrower;

2.8Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

“AbbVie License Agreement” means that certain Amended and Restated License
Agreement by and between Borrower and AbbVie Ltd., a Bermuda corporation, as
successor in interest to Abbott Pharmaceuticals PR Ltd., dated as of the First
Amendment Effective Date.

“AbbVie License Payments” means, collectively, any and all payments by the
Borrower to AbbVie Ltd., a Bermuda corporation, pursuant to the AbbVie License
Agreement in effect as of the First Amendment Effective Date, including, without
limitation, the Aggregate Consideration (as such term is defined in the AbbVie
License Agreement) and any royalty payments thereunder.

“Final Payment Percentage” is (i) with respect to the Term A Loans, six and
one-half percent (6.50%) and (ii) with respect to the Term B Loans, two percent
(2.00%).

“First Amendment Effective Date” means October 9, 2019.

“Permitted Convertible Indebtedness” means convertible unsecured notes issued by
the Borrower, on terms and conditions that are acceptable to Collateral Agent
and the Lenders in their sole but reasonable discretion, that are convertible
into shares of common stock of the Borrower, cash or any combination thereof and
cash in lieu of fractional shares of common stock of the Borrower; provided that
the Indebtedness thereunder must satisfy each of the following conditions (and
any agreements providing for such Permitted Convertible Indebtedness may only be
amended, restated, supplemented or modified from time to time if each of the
following conditions remains satisfied): (i) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom, (ii) such Permitted Convertible

 

--------------------------------------------------------------------------------

 

Indebtedness matures after the date that is six (6) months after the Maturity
Date in effect at the time of incurrence or issuance of Permitted Convertible
Indebtedness and prior to that date does not provide for or require any payments
of principal or any other payments with the exception of (A) interest payments
to be made (1) solely with capital stock or (2) in cash which shall be subject
to a cap as agreed to in writing by Borrower, Collateral Agent and the Lenders ,
(iii) Borrower’s total Indebtedness (inclusive of all Indebtedness outstanding
under this Agreement) is, both immediately prior to and after giving effect
(including pro forma effect) thereto, in an aggregate principal amount of not
more than Five Hundred Million Dollars ($500,000,000.00), (iv) such Permitted
Convertible Indebtedness shall be unsecured at all times, and (v) such Permitted
Convertible Indebtedness is not guaranteed by any Subsidiary of the Borrower
that is not a Guarantor or Borrower.

“Prepayment Fee” is,

(a)with respect to any Term A Loan subject to prepayment prior to the Maturity
Date, whether by mandatory or voluntary prepayment, acceleration or otherwise,
an additional fee payable to the Lenders in amount equal to:

(i)for a prepayment made on or after the Funding Date of such Term A Loan
through and including the first anniversary of the Funding Date of such Term A
Loan, an amount equal to the aggregate amount of interest that Borrower would
have paid to the Lenders in respect of such Term A Loan through and including
June 1, 2023 in accordance with the payment schedule set forth in the
amortization table attached to the Disbursement Letter for such Term A Loan and
assuming that the outstanding principal amount outstanding under such Term A
Loan accrued interest from the date of prepayment until June 1, 2023 at a fixed
rate per annum equal to the Basic Rate as determined on the date of prepayment;

(ii)for a prepayment made after the date which is after the first anniversary of
the Funding Date of such Term A Loan through and including the second
anniversary of the Funding Date of such Term A Loan, four percent (4.00%) of the
principal amount of the Term A Loans prepaid;

(iii)for a prepayment made after the date which is after the second anniversary
of the Funding Date of such Term A Loan through and including the third
anniversary of the Funding Date of such Term A Loan, three percent (3.00%) of
the principal amount of the Term A Loans prepaid;

(iv)for a prepayment made after the date which is after the third anniversary of
the Funding Date of such Term A Loan through and including the fourth
anniversary of the Funding Date of such Term A Loan, one and one half percent
(1.50%) of the principal amount of the Term A Loans prepaid; and

(v)for a prepayment made after the date which is after the fourth anniversary of
the Funding Date of such Term A Loan and prior to the Maturity Date, zero
percent (0.00%) of the principal amount of the Term A Loans prepaid.

(b)with respect to any Term B Loan subject to prepayment prior to the Maturity
Date, whether by mandatory or voluntary prepayment, acceleration or otherwise,
an additional fee payable to the Lenders in amount equal to:

(i)for a prepayment made on or after the Funding Date of such Term B Loan
through and including the first anniversary of the Funding Date of such Term B
Loan, four percent (4.00%) of the principal amount of the Term B Loans prepaid;

(ii)for a prepayment made after the date which is after the first anniversary of
the Funding Date of such Term B Loan through and including the second
anniversary of the Funding Date of such Term B Loan, three percent (3.00%) of
the principal amount of the Term B Loans prepaid;

 

--------------------------------------------------------------------------------

 

(iii)for a prepayment made after the date which is after the second anniversary
of the Funding Date of such Term B Loan through and including the third
anniversary of the Funding Date of such Term B Loan, one and one half percent
(1.50%) of the principal amount of the Term B Loans prepaid; and

(iv)for a prepayment made after the date which is after the third anniversary of
the Funding Date of such Term B Loan and prior to the Maturity Date, zero
percent (0.00%) of the principal amount of the Term B Loans prepaid.

“Second Draw Period” is the period commencing on the date of the occurrence of
the Trial Milestone Date and ending on (and including) the earliest of (i) sixty
(60) days after the Trial Milestone Date, (ii) December 31, 2019 and (iii) the
occurrence of an Event of Default.  

2.9Section 13.1 (Definitions).  The defined term “Indebtedness” in Section 13.1
of the Loan Agreement is hereby amended by adding the following sentence at the
end of such definition:

“Notwithstanding the foregoing, no AbbVie License Payment (or the obligation of
the Borrower to make such payment) shall constitute as “Indebtedness”.

2.10Section 13.1 (Definitions).  The defined term “Investment” in Section 13.1
of the Loan Agreement is hereby amended by adding the following sentence at the
end of such definition:

“Notwithstanding the foregoing, the making of any AbbVie License Payment shall
not constitute as an “Investment”.

2.11Section 13.1 (Definitions).  The defined term “Permitted Indebtedness” in
Section 13.1 of the Loan Agreement is hereby amended by (a) deleting the word
“and” at the end of clause (i) therein and (b) replacing clause (j) therein with
the following:

“(j)

Permitted Convertible Indebtedness; and

 

  (k)

extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.”

 

2.12Schedule 1.1 of the Loan Agreement hereby is replaced in its entirety with
Schedule 1.1 attached hereto.

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

--------------------------------------------------------------------------------

 

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery by electronic transmission (e.g. “.pdf”) of
an executed counterpart of this Amendment shall be effective as a manually
executed counterpart signature thereof.

6.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the due execution and delivery to Collateral Agent of
the Corporate Borrowing Certificate attached hereto, and (iii) Borrower’s
payment of all Lenders’ Expenses incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By: /s/ Joshua Friedman

Name:Joshua Friedman

Title:Chief Financial Officer

 

 

 

LENDER:

 

SILICON VALLEY BANK

 

By: /s/ Igor DaCruz

Name:Igor DaCruz

Title:Director

 

 

 

BORROWER:

 

REATA PHARMACEUTICALS, INC.


 

By: /s/ Manmeet S. Soni

Name:Manmeet S. Soni

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Amended And Restated Loan and Security
Agreement]




 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

Lenders and Commitments

 

Term A Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$67,200,000.00

84.00%

SILICON VALLEY BANK

$12,800,000.00

16.00%

TOTAL

$80,000,000.00

100.00%

 

 

Term B Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$67,800,000.00

90.40%

SILICON VALLEY BANK

$7,200,000.00

9.60%

TOTAL

$75,000,000.00

100.00%

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$135,000,000.00

87.09677419%

SILICON VALLEY BANK

$20,000,000.00

12.90322581%

TOTAL

$155,000,000.00

100.00%

 

 

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

Borrower:

REATA PHARMACEUTICALS, INC.

Date: October 9, 2019

Lenders

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

SILICON VALLEY BANK, as Lender

 

 

 

 

I hereby certify, in my capacity as an officer of Borrower and not in any
individual capacity, as follows, as of the date set forth above:

1.

I am the Secretary, Assistant Secretary or other officer of Borrower.  My title
is as set forth below.

2.

Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.

Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct and
complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.  

4.

The resolutions attached hereto as Exhibit C were duly and validly adopted by
Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate
action).  Such resolutions are in full force and effect as of the date hereof
and have not been in any way modified, repealed, rescinded, amended or revoked,
and the Lenders may rely on them until each Lender receives written notice of
revocation from Borrower.

5.

The persons listed below are Borrower’s officers or employees with their titles
and signatures shown next to their names.

Name

Title

Signature

Authorized to Add or Remove Signatories

J. Warren Huff

Chief Executive Officer

/s/ J. Warren Huff

□

Manmeet S. Soni

Chief Financial Officer

/s/ Manmeet S. Soni

□

 

 

 

□

 

 

 

□

 

 

 

 

 

 

[Balance of Page Intentionally Left Blank]

 

1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

By: /s/ Manmeet S. Soni

 

 

Name: Manmeet S. Soni

 

 

Title: Chief Financial Officer

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the _Chief Executive Officer__________ of Borrower, hereby certify as to
paragraphs 1 through 5 above, as

          [print title]

of the date set forth above.

 

 

By: /s/ J. Warren Huff

 

 

Name: J. Warren Huff

 

 

Title: Chief Executive Officer

 

 

 

 

 

 